DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is a continuation of Application No. 16/159021 (10/12/2018), which is a continuation of Application No. 15/698965 (9/08/2017), which is a continuation of Application No. 14/862663 (9/23/2015), which in turn is a divisional of Application No. 13/780284 (2/28/2013).
The instant application also claims priority benefit of U.S. Provisional Application No. 61/604824, filed on 2/29/2012, under 35 U.S.C. 119(e). However, the provisional application does not provide support for the claimed invention as it merely discloses administering to a subject a composition comprising a therapeutically effective amount of substantially purified microbiota from phylum like Verrucomicrobia or order like Verrucomicrobiales (i.e., not substantially purified Akkermansia comprising at least 50% of an Akkermansia strain specifically to promote lipid oxidation). The parent non-provisional applications also do not sufficiently describe the claimed invention and meet the requirements of 35 USC 112, first paragraph. See MPEP 2163.03 (II)-(III). Accordingly, the claims are given an effective filing date of 10/31/2019.

Information Disclosure Statement (IDS)
The IDSs submitted on 11/06/2019 and 11/12/2021 are in compliance with the provisions of 37 C.F.R. 1.97. All references have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors at the time the application was filed, had possession of the claimed invention. 
The claimed method is directed to promoting lipid oxidation in a subject in need thereof. To achieve this function, claim 1 recites that the method comprises “orally administering a composition comprising a therapeutically effective amount of bacteria comprising substantially purified Akkermansia to the subject”. Applicant defined the term “therapeutically effective amount” as referring to “an amount effective, at dosages and for periods if time necessary, to achieve the desired therapeutic results” (par. [00120]), and “substantially purified” as referring to “a bacterial strain or a mixture of more than one bacterial strains (e.g. Bacteroides, Firmicutes, Proteobacteria, or Verrucomicrobia) that are substantially enriched in a sample. The sample can be substantially purified or 
According to MPEP § 2163, a patent specification must describe the claimed invention in sufficient detail that a person with ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention in order to satisfy the written description requirement. Possession may be shown by demonstrating an actual reduction to practice, by showing that the invention was ready for patenting such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.
In reviewing the entire disclosure, it has been determined that the instant application does not satisfy the written description requirement. First, the specification only discloses administering to a subject a composition comprising a therapeutically effective amount of substantially purified microbiota from phyla like Verrucomicrobia, orders like Verrucomicrobiales, and genera like AkkermansiaI (par. [0013]). There is no teaching that said microbiota includes substantially purified Akkermansia that specifically comprises at least 50% of a strain of Akkermansia. Second, Applicant did not perform any experiment that establishes the claimed method would work for its intended purpose. Although working Example 4 measured respiratory quotient (RQ) as an indicator of lipid oxidation and Figures 23A-23C show RYGB-R animals (germ-free mice that received cecal contents from mice that had surgical gastric bypass and Akkermansia including its structural/biochemical and functional properties. Akkermansia has not been adequately characterized to demonstrate that it is the bacteria responsible for promoting oxidation of lipids in the subject.
	Thus, the claims are considered to lack sufficient written description under 35 USC 112, first paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3-12, 14, and 16-17 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Cani et al. (Pub. No. WO 2014/075745 A1).
Cani et al. discloses Akkermansia muciniphila or fragments thereof, as well as methods of treating a metabolic disorder in a subject in need thereof (Abstract; lines 1-2, page 4). Examples of a metabolic disorder that can be treated include obesity, high cholesterol, and elevated triglycerides (lines 5-12, page 4).
	In one embodiment, viable cells of A. muciniphila are administered to the subject which can be done orally (lines 13-15, page 4). The amount of administered A. muciniphila ranges from about 102 to about 1015 CFU, even more preferably from about 102 to about 1015 CFU (lines 16-19, page 4). 
The A. muciniphila can be provided as a pharmaceutical composition comprising an effective amount of said bacteria and at least one pharmaceutical acceptable excipient (lines 26-28, page 9). The latter refers to an excipient that does not produce an adverse, allergic or other untoward reaction when administered, such as solvents, coatings, isotonic and absorption delaying agents (lines 4-7, page 10). 
A. muciniphila or the composition thereof can be administered to the subject at least once a week, more preferably at least once a day, and even more preferably at least twice a day (lines 25-28, page 10; lines 13-16, page 12). 
In another embodiment, the pharmaceutical composition can be co-administered with another probiotic strain and/or one or more prebiotics (lines 20-23, page 4; lines 23-26, page 12). Applicable probiotic strains include Bacteroides and Clostridium (lines 3-9, page 13), while examples of prebiotics include inulin, oligofructose, fructooligosaccharides, and galactooligosaccharides (lines 11-16, page 14).
et al. also discloses a method of controlling fat storage and adipose tissue metabolism comprising administering an effective amount of A. muciniphila to a subject in need thereof. In an embodiment, administration of A. muciniphila increases lipid oxidation (lines 2-10, page 18). A working example demonstrated that mice fed with high fat diet and treated daily for 4 weeks with oral gavage of A. muciniphila (“HF-Akk”; 109 bacterial cells in 200 [Symbol font/0x6D]l sterile PBS; lines 5-8, page 20) had greater mRNA expression of lipid oxidation markers Cpt1, Acox1, Pgc1a, and Ppara compared to mice fed with high fat diet only (“HF”; lines 19-23, page 20; Figure 2f).
Cani et al.’s method of controlling fat storage and adipose tissue metabolism reads on the instant application’s method of promoting lipid oxidation in a subject in need thereof as explained below:
Regarding claim 1: administering a composition comprising an effective amount of A. muciniphila to a subject in need thereof is equivalent to the step “orally administering a composition comprising a therapeutically effective amount of bacteria comprising substantially purified Akkermansia to the subject”. The 109 cells of A. muciniphila in 200 [Symbol font/0x6D]l sterile PBS given as an oral gavage in a working example, which does not contain other bacteria (i.e., 100% A. muciniphila), satisfies “wherein the substantially purified Akkermansia comprises at least 50% of a strain of Akkermansia”.
The result of enhanced lipid oxidation in the administered subject meets “thereby promoting lipid oxidation in the subject”.
Hence, claim 1 is anticipated by Cani et al..
A. muciniphila lowers fat mass, as well as increases mRNA expression of adipocyte differentiation and lipid oxidation (lines 7-10, page 18; Fig. 5), thereby fulfilling “wherein an amount of fat in the subject is decreased”.
Regarding claim 4: the embodiment of administering viable cells of A. muciniphila to the subject is identical to “wherein viable cells of the Akkermansia are administered to the subject”.
Regarding claim 5: co-administering A. muciniphila with another probiotic strain is the same as “wherein the substantially purified Akkermansia is co-administered with one or more additional probiotic strains”.
Regarding claim 6: A. muciniphila belongs to the phylum Verrucomicrobia and thus meets the limitation “wherein if the bacteria comprise a mixture of bacterial strains, then at least 50%o of the bacterial strains in the composition are Verrucomicrobia, Bacteroidetes, Firmicutes, or Proteobacteria”.
Regarding claim 7: co-administering an additional probiotic strain such as Bacteroides, which belongs to the phylum Bacteroidota, corresponds to “wherein the bacteria further comprise at least one of a substantially purified Bacteroidetes, a substantially purified Firmicutes, or a substantially purified Proteobacteria”.
Regarding claims 8-9: co-administering A. muciniphila with another probiotic strain like Clostridium, which belongs to the order Clostridiales, satisfies “wherein the bacteria further comprise substantially purified Clostridiales” and “wherein the bacteria further comprise substantially purified Clostridium”, respectively.
Regarding claim 10: the prior art teaches co-administering A. muciniphila with one or more prebiotics. Experimental results show that prebiotics like oligofructose A. muciniphila abundance (Figure 1C), thus co-administering of prebiotic(s) fulfills “wherein the composition is co-administered with one or more compounds that alter the growth, survival, persistence, or transit of one or more specific microbiota”.
Regarding claim 11: co-administering one or more prebiotics is equivalent to “wherein the composition further comprises or is co-administered with one or more prebiotics”.
Regarding claim 12: Cani et al. teaches that suitable prebiotics include inulin, oligofructose, fructooligosaccharides, and galactooligosaccharides (lines 11-16, page 14). This teaching meets “wherein the one or more prebiotics comprises a fructooligosaccharide, a glucooligosaccharide, a xylooligosaccharide, a galactooligosaccharide, an arabinoxylan, an arabinogalactan, a galactomannan, a polydextrose, an oligofructose, an inulin, a derivative thereof, or a combination thereof”. Th term “derivative thereof” is interpreted to mean the recited oligosaccharides have substituents other than hydroxyl groups such as acetate groups, carboxylic acid groups, amino groups, and phosphate groups.
Regarding claim 14: orally administering 109 cells of A. muciniphila for 4 weeks resulted in significantly increased cecal abundance of A. muciniphila (lines 16-19, page 21) from about 1% to about 6% (Figure 4a-4b), thus satisfying “wherein the relative abundance of the Akkermansia strain in the subject is increased by at least 5%”.
Regarding claims 16-17: administering A. muciniphila or the composition to the subject more preferably at least once a day, and even more preferably at least twice a .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-12, 14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cani et al. (Pub. No. WO 2014/075745 A1).
Cani et al.’s teachings are set forth above and applied herein. The prior art is found to anticipate claims 1, 3-12, 14, and 16-17.
The disclosed method is comparable to the following claims:

Cani et al. differs from the instant claims in that it only teaches administering an effective amount of about 102 to about 1015 CFU of A. muciniphila per gram of the composition to the subject (lines 16-20, page 9). But given that the subject being treated encompasses not only humans but also animals with varying weights (lines 1-4, page 7) and the composition can be administered at different dosing regimens (ex. at least once a day or at least twice a day; lines 25-28, page 10), a person with ordinary skill in the art would have determined the amounts in terms of mg composition per kg body weight of the subject that would be effective on type of subject being treated via routine experimentation and optimization, especially since Cani et al. shows how to evaluate the effects of administering a particular amount of A. muciniphila. See MPEP 2144.05 (II)B. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Thus, claims 18-20 are obvious over Cani et al..

Claims 1-12, 14, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cani et al. (Pub. No. WO 2014/075745 A1) in view of Turnbaugh et al. (Pub. No. US 2010/0172874 A1).
The teachings of Cani et al. are described previously and applied herein. Cani et al. anticipates claims 1, 3-12, 14, and 16-17 and renders claims 1, 3-12, 14, and 16-20 obvious.
Cani et al.’s method is similar to the claim below:
Regarding claim 2: the method of claim 1 has the additional limitation “further comprising administering a weight loss supplement before, during, or after administering the composition”, which is not taught by Cani et al..
Cani et al. is different from the instant claim in that it does not teach co-administering a weight supplement.
Nevertheless, combination therapy is a known type of therapy that uses two or more therapeutic agents. Turnbaugh et al., for example, teaches a method for decreasing energy harvesting, decreasing body fat, or promoting weight loss in a subject by increasing the relative abundance of Bacteroidetes (par. [0030], [0040]), in particular, by administering a probiotic comprising Bacteroidetes (par. [0043]). Another aspect of Turnbaugh et al.’s method is a combination therapy, which entails co-administering a composition that decreases energy harvesting or body fat or promotes weight loss to a subject (“additional weight modulating agent”) including a lipase inhibitor like orlistat or an inhibitor of lipid absorption like Xenical (par. [0053], [0060]). Using this approach, therapeutic efficacy can be attained with lower dosages of each agent thereby reducing the potential for adverse side effects. 
et al.’s method by co-administering the A. muciniphila-containing composition with a weight modulating agent and predict that it would assist in reducing body weight or promoting weight loss. This combination therapy would provide the advantage of using lower amounts of each composition, thus minimizing adverse side effects. The rationale to support obviousness is that all claimed elements were known in the prior art and the combination would have yielded nothing more than predictable results. See MPEP § 2143 and KSR, 550 U.S. 398, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Claim 2 is therefore obvious over Cani et al. in view of Turnbaugh et al..

Claims 1 and 3-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cani et al. (Pub. No. WO 2014/075745 A1) in view of Sadowsky et al. (Pub. No. WO 2012/122478 A1).
Cani et al.’s teachings are discussed above and applied herein. The prior art is found to anticipate claims 1, 3-12, 14, and 16-17 and renders claims 1, 3-12, 14, and 16-20 obvious.
The disclosed method is comparable to the following claims:
Regarding claim 13: the composition in the method of claim 1 is further required to comprise “a coating, wherein the coating does not begin to degrade until after it exits a stomach of the subject”.
What differentiates Cani et al. from the instant claim is that the disclosed composition is not taught to be enterically coated.
et al. discloses compositions for treating a disease in a human or other mammals (lines 29-32, page 19) such as metabolic syndrome and obesity (line 10, page 20). In one embodiment, the composition used is provided as an encapsulated oral composition that is formulated such that it is not exposed to conditions prevalent in the gastrointestinal tract before the colon like high acidity and digestive enzymes in the stomach and/or intestine (lines 21-26, page 15). One with ordinary skill in the art at the time of invention would have formulated Cani et al.’s composition as a capsule with an enteric coating with reasonable expectation that the contents of said capsule beneficially do not degrade until after it leaves the stomach of the subject as taught by Sadowsky et al.. Applying a known technique to a known method or product ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	
Thus, claim 13 is obvious over Cani et al. in view of Sadowsky et al..  
Regarding claim 15: the Akkermansia in the method of claim 1 is additionally defined as being “lyophilized”.
Cani et al. differs from the instant claim in that A. muciniphila is not taught to be lyophilized.
Lyophilization, however, is also a known technique in the art as substantiated by Sadowsky et al.. Sadowsky et al. teaches processing a composition comprising bacteria such as members from order Verrucomicrobiales and family Verrucomicrobiaceae by spray drying or lyophilization (lines 19-27, page 6; lines 19-20, page 18). Accordingly, a A. muciniphila administered to the subject in Cani et al.’s method and predict that said bacteria would be dehydrated which advantageously improves its shelf life. Obviousness is based on the rationale that applying a known technique to a known method or product ready for improvement yields predictable results. Id.
Claim 15 is thus obvious over Cani et al. in view of Sadowsky et al..  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651